J-A11028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES JEFFREY MCGUINNESS                   :
                                               :
                       Appellant               :   No. 1818 MDA 2019

        Appeal from the Judgment of Sentence Entered October 2, 2019
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0000503-2018


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 01, 2020

        James Jeffrey McGuinness appeals from the judgment of sentence

entered for his convictions of Theft by Unlawful Taking or Disposition and

Receiving Stolen Property.1 He challenges the weight of the evidence,

admission of evidence, and the discretionary aspects of his sentence. We

affirm.

        The trial court summarized the facts giving rise to McGuinness’s

convictions as follows:

           In November of 2017, Treesmith’s Utility Arborists
           (“Treesmith’s”) was performing work in the Berks County
           area. During the course of performing the work, Treesmith’s
           reached out to the Cabela’s outdoor sporting goods store
           (“Cabela’s”) in Tilden Township, Berks County, who allowed
           Treesmith’s to park its vehicles, including eight bucket
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3921(a) and 3925, respectively.
J-A11028-20


         trucks with hitch-attached woodchippers, in an adjacent
         parking lot. On the morning of November 29, 2017, the
         Treesmith’s work crew returned to the parking lot and found
         one of its woodchippers had been detached from its
         corresponding truck and was missing. A GPS device was
         installed on the missing woodchipper and upon contacting
         the main office, Treesmith’s employees found two addresses
         identified as pinging on the GPS system. The missing
         woodchipper pinged to the 1600 block of New Holland Road
         in Reading, Pennsylvania and the 400 block of Greenwood
         Avenue in Pottsville, Pennsylvania[.]

         Treesmith’s employees concurrently contacted police, to
         which the Pennsylvania State Police (PSP) responded and
         began its investigation. Upon receiving the GPS ping
         coordinates information from Treesmith’s, the PSP notified
         local law enforcement in each of the respective
         corresponding ping locations. Officers from the Pottsville
         Police Department were subsequently dispatched to the
         Greenwood Avenue location in Pottsville. While en route,
         officers were likewise notified by an off-duty Pottsville police
         officer that she was at the Greenwood location with a vehicle
         and woodchipper attached. Upon arriving, [McGuinness]
         approached the responding officer and informed the officers
         that he owned the vehicle to which the woodchipper was
         attached. [McGuinness] stated to police officers that he had
         rented the woodchipper from an individual Wyomissing,
         Pennsylvania, but could not provide an exact location or full
         name of the individual from whom he had rented the
         woodchipper. Police inspected the attached woodchipper
         and confirmed that the vehicle identification number
         matched the one from the missing Treesmith’s woodchipper
         and located a company logo on the woodchipper that had
         been covered by a Pittsburgh Steelers magnet that
         [McGuinness] admitted had come from his truck.

         [McGuinness] and another individual, Vilchek, who was in
         the truck with [McGuinness], were subsequently detained
         and transported to city hall where police conducted an
         interview with [McGuinness] and with Mr. Vilcheck. Based
         upon the investigation and interview, [McGuinness] was
         thereafter charged.

Trial Ct. Op., filed 12/31/19, at 1-2.

                                         -2-
J-A11028-20



      McGuinness raises the following issues before this Court:


         I.     Whether the verdict convicting [McGuinness] of Theft
                by Unlawful Taking was against the weight of the
                evidence[?]

         II.    Whether the verdict of Theft by Receiving Stolen
                Property was against the weight of the evidence[?]

         III.   Whether the trial court abused its discretion at
                [McGuinness’s] sentencing hearing when it imposed a
                sentence of fifteen (15) months to four (4) years[’]
                incarceration[?]

         IV.    Whether the trial court erred in allowing in hearsay
                testimony when no exception existed?

McGuinness’s Br. at 8-9 (suggested answers and answers of trial court

omitted).

      McGuinness’s first two claims challenge the weight of the evidence. He

alleges that there was no video evidence giving “definite proof to show who

stole the woodchipper.” Id. at 21. He claims that “there was not enough

evidence presented that [McGuinness] had any intention of permanently

depriving Treesmith of the woodchipper.” Id. He also argues that there was

“[n]ot enough evidence . . . presented that [McGuinness] knew or should have

known that the woodchipper was stolen or that Rico had stolen it.” Id.

      We review the trial court’s denial of a challenge to the weight of evidence

for an abuse of discretion. Commonwealth v. Williams, 176 A.3d 298, 312

(Pa.Super. 2017). A trial judge should grant a new trial based on a weight

claim only where “‘the evidence [is] ‘so tenuous, vague and uncertain that the



                                      -3-
J-A11028-20



verdict shocks the conscience of the court.’” Commonwealth v. Bozic, 997
A.2d 1211, 1223 (Pa.Super. 2010) (quoting Commonwealth v. Manley, 985
A.2d 256, 262 (Pa.Super. 2009) (internal citation omitted)).

      McGuinness’s weight claims are without merit. The Commonwealth

presented ample evidence raising an inference that McGuinness not only knew

that the woodchipper was stolen, but also was the one who stole it.

         At trial, the Commonwealth presented testimony that
         [McGuinness] was found driving a truck with the stolen
         woodchipper attached to the back of his truck. [McGuinness]
         admitted to police that he had placed a magnet over the
         Treesmith’s name. Even though [McGuinness] claimed that
         he had rented the woodchipper from an individual at a
         location that [McGuinness] could not pinpoint, he failed to
         mention the same story during his interview. Moreover, the
         fact that there was another individual in the truck with
         [McGuinness] does not negate the fact that [McGuinness]
         was driving the truck to which the stolen woodchipper was
         attached.

Trial Ct. Op. at 7.

      As the trial court explained, the jury “was free to afford the weight and

credibility it saw fit to the testimony and evidence presented at trial.” Id.

McGuinness’s weight claims lack merit.

      Next, McGuinness challenges the discretionary aspects of his sentence.

Before addressing the merits of the claim, we must first ask whether

McGuinness has: (1) preserved the issue before the trial court either at

sentencing or in a post-sentence motion; (2) filed a timely notice of appeal;

(3) included a Pa.R.A.P. 2119(f) statement in his appellate brief; and (4)




                                     -4-
J-A11028-20



raised a substantial question. See Commonwealth v. Baker, 72 A.3d 652,

662 (Pa.Super. 2013).

      Here, McGuinness filed a post-sentence motion, a timely notice of

appeal, and has included a Rule 2119(f) statement. In his Rule 2119(f)

statement, McGuinness alleges that “[t]he sentencing court did not adequately

consider [McGuinness’s] health needs, his being crime - free for more than 12

years, and his volunteer work,” and claims the sentence is therefore

excessive. McGuinness’s Br. at 19. Having satisfied the first three factors, we

look to whether McGuinness has raised a substantial question.

      A substantial question exists where “‘the appellant advances a colorable

argument that the sentencing judge's actions were either: (1) inconsistent

with a specific provision of the Sentencing Code; or (2) contrary to the

fundamental norms which underlie the sentencing process.’” Commonwealth

v. Griffin, 65 A.3d 932, 935 (Pa.Super. 2013) (quoting Commonwealth v.

Moury, 992 A.2d 162, 170 (Pa.Super. 2010)). McGuinness’s argument that

the trial court failed to adequately consider the sentencing factors and claim

that his sentence is excessive does not raise a substantial question. See

Commonwealth v. Coolbaugh, 770 A.2d 788, 792 (Pa.Super. 2001)

(concluding no substantial question raised where appellant claimed excessive

sentence and court failed to adequately consider sentencing factors).

      Even if McGuinness had raised a substantial question, we nevertheless

would reject the claim as meritless. McGuinness maintains that “[i]n the

present case, the sentence imposed does not reflect consideration of the

                                     -5-
J-A11028-20



mitigating factors presented to the sentencing court.” McGuinness’s Br. at 24.

He lists these mitigating factors as “McGuinness’s last conviction occurred 12

years before the present incident took place, which was 2005. McGuinness

also is a volunteer at Pottsville Area Soup Kitchen.” Id. He notes that he had

several health issues and the impact on the victim in this case was minimal

because the woodchipper was recovered within 24 hours of being reported

stolen. See id.

      This claim fails. Where a trial court has the benefit of a pre-sentence

investigation report (“PSI”), “we can assume the sentencing court ‘was aware

of relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors.’” Commonwealth v.

Moury, 992 A.2d 162, 171 (Pa.Super. 2010) (quoting Commonwealth v.

Devers, 546 A.2d 12, 18 (Pa. 1988)).

      Here, the trial court stated at sentencing that it had a PSI. N.T.,

Sentencing,   10/16/19,   at   3.   Defense   counsel   notified   the   court   of

McGuinness’s health problems, “that his most recent offense was from 2005,”

and that he had volunteered at a soup kitchen. Id. at 5. The court then

identified on the record all of the factors it had considered in determining an

appropriate sentence:

         I’ve taken into account the testimony, obviously, that was
         given yesterday and the jury’s verdict which is of course,
         paramount;

         I’ve taken into account the PSI and [McGuinness’s] prior
         record;


                                      -6-
J-A11028-20


            I’ve taken into account the provisions of the sentencing
            guidelines, I’m cognizant of the fact that [McGuinness’s]
            record there’s nothing terribly recent about [McGuinness’s]
            record, but, there are serious offenses on [McGuinness’s]
            record and even an old record constitutes the record;

            [McGuinness’s] conduct upon being discovered in
            possession of the stolen property here was first to make up
            a story, which, apparently, no one believed, nor should they
            have because it was totally incredible and it kept changing
            in an effort to stave off responsibility for what happened
            here;

            And the assertion that [McGuinness’s] medical condition or
            conditions entitles him in some way to a less – a significantly
            lesser sentence in the mitigated range and in the county as
            opposed to the state simply is an argument that – that
            carries little weight.
Id. at 6-7.

         The record is clear that the trial court did in fact consider McGuinness’s

mitigating factors and we cannot say that the court abused its discretion in

imposing sentence. McGuinness’s claim is meritless.

         McGuinness’s last claim is an evidentiary challenge. He alleges that the

trial court erroneously admitted hearsay testimony that did not fall under any

hearsay exception. He claims the court allowed hearsay within hearsay when

it admitted Ryan’s testimony about the GPS information that a third person

gave him. McGuinness’s Br. at 27. He maintains that admission of this

testimony was harmful because “it was considered as substantive evidence,

without the ability to cross-examine the declarant.” Id. at 28.

         “[W]e will only reverse a trial court’s decision to admit or deny evidence

on   a     showing    that   the   trial   court   clearly   abused   its   discretion.”



                                           -7-
J-A11028-20



Commonwealth v. Flamer, 53 A.3d 82, 86 (Pa.Super. 2017). “Hearsay is

an out of court statement offered for the truth of the matter asserted and is

inadmissible unless it falls within an exception to the hearsay rule.”

Commonwealth v. Wade, 226 A.3d 1023, 1033 (Pa.Super. 2020) (citation

omitted); Pa.R.E. 801(c). Hearsay within hearsay, or “double hearsay,” exists

where there is “[a]n out-of-court declaration containing another out-of-court

declaration[.]” Commonwealth v. Laich, 777 A.2d 1057, 1060 (Pa. 2001).

“Hearsay within hearsay is not excluded by the rule against hearsay if each

part of the combined statements conforms with an exception to the rule.”

Pa.R.E. 805.

      As the trial court explained, the testimony was not hearsay at all

because the Commonwealth did not offer it for the truth of the matter

asserted. Rather, the testimony about the GPS data served to explain the

course of the police investigation. N.T., Trial, 11/27/19, at 65. The trial court

properly admitted the evidence and we affirm the judgment of sentence.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020



                                      -8-